 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDBird Trucking and Cartage Co., Inc.andConradBierl.Case 7-CA-5814September28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn July 10, 1967, Trial Examiner George Turitzissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Bird Trucking andCartage Co., Inc., Detroit, Michigan, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONGEORGE TURITZ, Trial Examiner: On a charge filed byConrad Bierl, herein called Bierl, and, at times, theCharging Party, and served on December 19, 1966, uponBird Trucking & Cartage Co., Inc., herein called Re-spondent, the General Counsel of the National LaborRelations Board, herein called the Board, through the Re-gional Director for Region 7, on March 15, 1967, issueda complaint and notice of hearing against Respondent.Respondent filed its answer in which it denied all allega-tions of unfair labor practices and pleaded matter by wayof affirmative defense. A hearing on the complaint washeld on May I and 18, 1967, at Detroit, Michigan. TheGeneral Counsel and Respondent were represented bycounsel at the hearing, and the Charging Party by himself.At the conclusion of the hearing counsel for the GeneralCounsel and for Respondent argued orally.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent is a Michigan corporation having its prin-cipal office and place of business in Detroit, Michigan,where it is engaged in the business of trucking andcartage. In the course and conduct of its business opera-tions Respondent annually performs services valued at inexcess of $600,000, of which services valued at in excessof $150,000 are performed on behalf of various firms,each of which annually sells and ships goods valued at inexcess of $50,000 from its installations located inMichigan directly to its customers located outside theState of Michigan.Respondent admits, and it is found, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the National Labor RelationsAct, as amended, herein called the Act.II.THELABOR ORGANIZATION INVOLVEDLocal 299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe basic issue in this case is whether Respondentceased giving work to Bierl on and after July 20, 1966,because of lack of work and union rules as to obtainingemployees, or because Bierl took steps to enforce whathe conceived to be his rights under the collective agree-ment.Bierl had been engaged in the trucking industry in vari-ous capacities for many years. For about 15 years beforetaking employment with Respondent he was an owner-operator and broker. He started to work for Respondentin August 1964 and worked every day from that time untilJuly 18, 1966, except for 2 weeks in October andNovember 1964, when he was unavailable because ofalimony problems, and for 5, mostly scattered, days inJanuary, February, and March 1965.1 Bierl was sent outon jobs every time he reported except for one or two oc-casions when he went home of his own accord because,contrary to Respondent's usual practice, newer em-ployees were sent out ahead of him. He testified withoutcontradiction that on those occasions Respondent'sdispatcher criticized him for having gone home. Duringthe period from April 27 to July 18, 1966, which included58 working days, Bierl worked a total of 51 1-3/4 hours,of which 91-3/4 were overtime hours and 420, or anaverage of about 7-1/4 hours per day, were regular hours.In each of those weeks he worked some overtime hoursand at least 31 regular hours. Overtime consisted of hoursin excess of 8 in any one day or in excess of 40 in any oneweek. Bierl worked somewhat less than the employees onRespondent's seniority list. He was assigned tractor No.'Bierl testified that he took some vacation during the period of his em-ployment with Respondent,but this was not borne outby G C Exh 14,which was prepared by Respondent and purports to show, among otherthings, all Bierl's absences through May31, 1966167 NLRB No. 82 BIRD TRUCKING & CARTAGE CO.62720, which was considered his tractor and which he droveevery day for more than a yearRespondent was party to the 1964-1967 NationalMaster Freight Agreement and the Central States AreaLocal Cartage Supplemental Agreement between Inter-nationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, and varioussubsidiary bodies of that organization and various em-ployers' associations. That contract included the follow-ing provisions:Article 3 ... Section 1(c).When the Employerneeds additional men he shall give the Local Unionequal opportunity with all other sources to providesuitable applicants, but the Employer shall not berequired to hire those referred by the Local Union.Section 2.A new employee shall work under theprovisions of this Agreement but shall be employedonly on a thirty-day trial basis, during which periodhe may be discharged without further recourse; pro-vided, -however, that the Employer may notdischarge or discipline for the purpose of evading thisAgreement or discriminating against Union mem-bers. After thirty days the employee shall be placedon the regular seniority listAny employee hired as a seasonal, casual, or part-time worker shall not become a seniority employeeunder these provisions where it has been agreed byEmployer and Union that he was hired for seasonal,casual, or part-time work.... The word "casual orpart-time" as used herein is meant to cover situationssuch as replacements for absenteeism and vacations.Casual and part-time employees shall be given firstopportunity to qualify as regular employees and beplaced at the bottom of the seniority board if theymeet all qualifications required of new applicants forregular employment and shall accumulate seniorityfrom the date of regular employment.*****Article 57, Section 1. The standard guaranteedwork-week shall be forty (40) hours per week, andthe standard guaranteed work-day shall be six (6)hours per day.Ninety per cent (90%) of the regular employeesshall be guaranteed forty (40) hours work or pay. Itis agreed that the standard forty (40) hour work-weekneed not apply to ten percent (10%) of the regularemployees with a minimum of one. (Seniority mustbe recognized.) Probationary employees shall beconsidered regular employees for the purpose of thisprovision.When casual employees are used three (3) or moredays or with regularity in any one week, they shall beincluded on the seniority list for the purpose only ofdetermining what employees shall receive the weeklyguarantee. This shall not apply to casuals used toreplace absentees. The ninety-percent (90%) testshall be applied to the highest number of employeesput to work in that week.Notwithstanding the above provision that a new em-ployee, after 30 days, should be placed on the regularseniority list, Respondent did not place Bierl's name onthe roster of regular employees. Moreover Respondentdidmake regular employees of men hired after Bierl.Respondent sought to justify this by evidence that onbeing hired Bierl was told by Respondent that he was tobe a casual employee, and by evidence that some regularemployees were absent whenever Bierl worked, thus al-legedly indicating that he was a casual employee asdefined in the contract. The record does show that at leastone regular employee was absent on most days duringBierl'semployment, but not on September 9, 1964,November 19, 1965, or March 24, 1966, on each ofwhich days Bierl worked, and that Respondent had casualemployees other than Bierl. The record also shows thatno union official agreed with Respondent that Bierl wasto do casual or part-time work.Respondent customarily prepared a seniority list of itsregular employees which it furnished to the Union. AsBierl's name was not on the list, his union dues were notchecked off and he paid his dues directly to the Union'soffice.2No payments were made on his behalf to theUnion's Health and Welfare Fund, and on June 17, 1965,Bierl, who had attempted to enroll for the Fund, was soadvised. Bierl received no holiday or vacation pay asrequired by the contract for regular employees. However,uncontradicted evidence establishes that two admittedlyregular employees - Hughes and Angel -did not receivesuch pay either, although presumably qualifying underthe contract at least for some holiday pay.Cicchetti, the shop steward, testified that the contractrequired that an employee be placed on the regular rosterafter 30 days, if he was not a replacement; but he added:Like I said a company is a company, it worriesonly about themselves. They will do with casual aslong as possible.... It is the company's duty if theman has been working there thirty days they should,there is a regulation that they have to put him on thepayroll, if he is not replacing.From time to time Cicchetti told Bierl that he should godown to the Union and get himself placed on the regularroster. Bierl said he would but in fact never did. He toldCicchetti he was satisfied with what he was earning.Respondent rented tractors with drivers to a firm,referred to in the record as McKinley, which hauledfreight across the river between Detroit and Windsor,Canada.Respondent's business withMcKinley wasstrictly on a day-to-day basis; each day McKinley in-formed Respondent of its needs for the following day.Respondent's drivers reported first to Respondent, notknowing, for the most part, who would be sent where, orwhen they would be sent. During the 4 or 5 months priorto his termination Bierl worked for Respondent exclu-sively at McKinley's. About April or May 1966 Respond-ent was required to obtain Canadian registration platesfor a number of its vehicles being used on the McKinleywork. Respondent did not get Canadian plates for Bierl'stractor, but got them for another instead, which Bierl wasthen assigned to. Bierl objected and complained to ShopSteward Cicchetti. Cicchetti agreed with Bierl that he hadbeen treated shabbily but said that Respondent had fulldiscretion in the assignment of equipment. Bierl, angry,told Cicchetti, "... I'll fix those guys good, if they want2G C Exh3 shows that on three occasions in July andAugust 1965Respondent's payroll clerks deducted union duesfromBierl's wages Onprotest by Bierl against paying dues twice,this practice was stopped310-5410-70-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDto do that I will file for everything that I've got coming."On May 14, 1966,Bierlfileda formal writtengrievance demanding the following:Full Seniority Rights on Roster at Bird TruckingCo., to my seniority from date I hired in on August11, 1964. Am now on Roster as of May, 1966.Irequest back Holiday pay due me for the year1965 according to contract and I request vacationpay due as at no time was accummulated vacationtime paid to me.Full recognition as a member of Local #299Teamsters Union, as a paid-up member of Local#299, I request the full insurance coverage due thathas been denied because of my inability to be placedon Roster at Bird Trucking Co.When Bierl, some time later, inquired at the union officeabout his grievance, he was gtlestioned and the union offi-cials became apprised of certain work assignment and hir-ing practices of Respondent. Cicchetti was summonedand was severely reprimanded for having permittedRespondent to hire additional employees without first at-tempting to get them through the Union. Cicchetti, aswell as two business agents of the Union, brought this toRespondent'sattention,and they ordered Renew,Respondent's vice president,in charge of labor relations,specifically, among other things, not to have men sitround in the drivers' room waiting for assignments unlessthey were to go out at definitely scheduled times. Untilthen all employees, including "regulars," reported forwork and waited, often 1 or 2 hours, until dispatched.Cicchetti also ordered Respondent not to hire men "offthe street" any more.The record is not clear as to the precise date that the in-structions were given to Respondent. Cicchetti testifiedat one point that the union officials' reprimand to himtook place "a short time before" Bierl left Respondent'semploy; at another point that his instruction to Respond-ent to call the Union for drivers was "way before" theJuly 19 grievance meeting at the Fort Shelby Hotel,referred to below. Renew testified that he received the in-structions within 2 or 3 days before Bierl left.Bierl's grievance came on for hearing at a meeting ofthe Michigan Joint State Cartage and Over-the-Road Ar-bitration Committee held on Tuesday, July 19, 1966, atthe Pick-Fort Shelby Hotel in Detroit. Bierl, who hadworked regularly through July18, and Renew werepresent at the meeting. The Arbitration Committeedeadlocked.The next morning Bierl reported for work about 7:45,his usual time, but was told by Respondent's dispatcher,Szwed, that he could not work until he hadseen Renew.Bierl went home and returned the next morning about 9o'clock to see Renew. Renew told him that he did nothave any work for him and ordered him to leave the pro-perty since he was trespassing. Renew testified that hesaid: "Bierl, there's no more work, you have to get off thecompany property, because the union is hollering andscreaming about you waiting around to see if you get anywork. You gotta go to the hall." In his pretrial affidavitRenew discussed the union representatives' instructionsand his July 21 conversation with Bierl but made no men-tion of the union hiring hall in either connection. Bierlcomplained that same day to MacMaster, a union official,who promptly summoned Renew to theunionoffice andsaid that Bierl had accused Renew of threatening himwith jail if he did not leave the property. Renew deniedthe jail threat but admitted asking Bierl to leave the pro-perty.He testified that he explained to MacMaster thathe had instructions from the Union not to permit anydrivers to loiter on the property. The record does notshow what,if anything,MacMaster said in reply. Bierltestified that he never returned to Respondent to see ifthere was work for him because,he said,"Iwas to stayawayfrom there as a trespasser."That day or shortly thereafter MacMaster held a con-ference with Renew,Bierl, and Cicchetti in which he at-tempted to reach an adjustment of the dispute. Mac-Master proposed to Renew,"Well, why don't you giveyour man some kind of a pay to compensate him while helooks for a job elsewhere?"Renew made a financial offer.In his pretrial affidavit Renew stated,"Itwas understoodthat for the settlement Bierl would drop the grievance andcontinue in his status of casual employee."At the hear-ing, however,he testified that that statement was not ac-curate.Bierl never accepted Renew's offer and elected topursue his grievance. The grievance was transferred to ahigher level in Chicago but was remanded to Detroit forrehearingupon discovery by Respondent of newevidence to the effect that Bierl had falsified his age whenhe applied to Respondent for work. In August or Sep-tember 1966,on the rehearing, Bierl's grievance was de-nied.Renew testified that he"personally"laid Bierl off onJuly 21 for lack of work but that he told Bierl that he wasgoing to continue to use him if business picked up and hehad work.Renew also testified that subsequently he didnot recall Bierl but hired new employees instead becauseBierl refused to drive any equipment except a tractor-trailer,whereas those he hired were ready to drive anykind of equipment. He said that when,some weeks afterBierl's last day of work,he learned that Bierl had falsifiedhis age when filing his application for the job and was infact 65 yearsold, he determined never to use Bierl's ser-vices again.On several occasions he said he"discharged"Bierl on making that discovery;however Respondent didnot claim that anything was done to accomplish adischarge other than Renew's alleged thinking to that ef-fect.Respondent conceded that it had no rule or policyagainst having drivers over 65 years of age,and its coun-sel stated that it would be in violation of the contract if itterminated a driver for that reason.Renew testified, inresponse to a leading question,that the McKinley busi-ness "started tapering off'during the period whenRespondent refused assignments to Bierl,volunteeringthat the specific time was aboutJuly 22,the date ofBierl's final check.He also testified that the business sub-sequently picked up but ultimately ceased altogether.Respondent continued to rent tractors with drivers toMcKinley after July 18, but different men were sent eachday to do the work Bierl had been doing. Respondent'swork at McKinley did diminish to some extent,so that attimes the men there worked less than full days. However,two or more men were sent there daily through at leastSeptember7, 1966,and at the end of September Bird wassending two or three employees there every day to workfull days.Respondent hired 119 "casual"employees betweenMay I and December 31, 1966. Of these 78 were hiredsubsequent to July 18,Bierl's last workday with Respond-ent, including 3 between July 19 and 31,14 in August,18 in September,22 in October,1 1 in November, and 10inDecember.In his affidavit Renew stated,"In the fewweeks following the last day Bierl worked no new driverswere hired."In fact Respondent hired 12 casual em-ployees between July 19 and August 11. The record does BIRD TRUCKING& CARTAGE CO.629not show how long each of the 78 employees referred toworked except to the extent that in general there was con-siderable turnover among them. Respondent also hadother "casual" employees who had been hired prior toMay 1. Respondent placed one employee on the regularpayroll in May 1966 and six others in October 1966Concluding FindingsRespondent has pleaded the Arbitration Committee'sdenial of Bierl's grievance as a defense. This defense hasno merit as the grievance was in no way based upon theacts of Respondent which are alleged in the complaint.'Respondent contends that it laid Bierl off because oflack of work. The temporary "tapering off' of work atMcKinley,whichRenew testified,with vagueness,started on July 22, was irrelevant to Respondent's refusalto send Bierlout on July 20. The McKinley work wasstrictly on a day-to-day basis. Respondent did not knowon July 20, or even on the morning of July 21, that theMcKinley work would begin to lessen on July 22, evenassumingthat that was the date of the inception of theslackening.Moreover, notwithstanding the "taperingoff," it is clear that the workBierl hadbeen doing everyday for 4 or 5 months continued long after July 20.Although at some point, for a short time, there was somereduction in the number of hours worked at McKinley,two or more men were sent there each day, includingcasuals who had never worked for Respondent before.Plainly there was work for Bierl. Renew also testified thatRespondent's business in general fell off, requiring thetransfer of other employees to the McKinley job, but hefailed to substantiate this bare claim with any specificevidence.The record is devoid of evidence that Re-spondent used fewer employees on July 20 and 21 andthereafter than it did on July 18 and previously.Moreover, such general falling off, even if proved, couldnot explain the use of new casual employees instead ofBierl.No evidence was adduced to establish that Bierl'srefusal to drive trucks other than tractor-trailers madehim so much less useful to Respondent on and after July20 than he had been during the 2 previous years of his em-ployment as to persuade Respondent to replace him. It isfound that Respondent has failed to establish that it hadless work to assign on July 20 and thereafter than it hadpreviously had, has failed to establish that it used feweremployees, and has failed to establish that it had no needfor Bierl's services.Respondent also contends that the Union forbade it toassign work to casual employees, including Bierl, exceptthrough the union hiring hall. It is unnecessary to deter-mine whether Bier] was entitled under the contract to"regular status;" he knew that Respondent consideredhim not regular and he acquiesced in the lower status.However, that fact is not material. While not technicallya "regular employee," Bierl was regularly employed - soregularly that Respondent's payroll personnel began todeduct union dues from his wages as though he were onthe seniority list. The contract specified no procedure forobtaining "casual" employees in particular. The contrac-tual provision as to hiring refers only to "additional men,"and "casuals" like Bierl were "additional" only when firsthired.The contract plainly contemplated that somecasuals would work more than single days and even forextended periods. There was no requirement in the con-tract, or in practice, that they come day by day throughthe union hiring hall, and I do not credit Renew'stestimony that the union officials or Cicchetti gave himorders to that effect. The credible testimony establishesthatwhat Cicchetti and the Union objected to was notRespondent's assigning Bierl work day after day but itspractice, first, of permitting men who had no assurance ofwork to sit round in the drivers' room to see what, ifanything, might turn up, and, second, of requiring Bierland the regular employee to comein andwait for their as-signments without scheduling definite times for them toreport. Bierl did have assurance of work and never had towait round to seeifhe could get work-there was workfor him every time he reported, without exception. As towhen he would go out, he was in exactly the same statusas the regular employees - many of them had no definitelyscheduled time fixed. In fact, Bierl did for the most parthavea de factoscheduled time - he usually went out withthe 8 o'clock crewIt is found that the union officials and Cicchetti did notobject to Respondent's assigning work to Bierl on July 20or 21 without calling the hiring hall, and that they did notrequire that he apply for work on those days or in the fu-ture through the hiring hall. It is further found that Renewdid not think that those persons made such objection orimposed such requirement.Renew's unfriendly remark to Bierl that he wastrespassing, with its implied threat of possible police ac-tion, establishes that he was angry at Bierl, and with goodreason. No more would he be able to offer his customersa labor supply ready to be dispatched with little or nonotice.Moreover, the Arbitration Committee's deadlockestablished that the grievance had enough substance togive Respondent cause to worry that he might not be ableto continue carrying long-time employees as "casuals"and thus avoid paying for their holidays, vacations, healthand welfare insurance, and pensions. The deadlock oc-curred on July 19; and it was within 2 or 3 days beforeBierl's layoff on July 21, i.e., on July 18 or, moreprobably, July 19, that Respondent was ordered tochange its procedures. Respondent's initial action againstBierl followed on July 20. While Bierl had not intended tocompel the change in procedures, Respondent wouldhave been able to continue the old procedures indefinitelybut forBierl'srocking the boat by filing the grievance.The timing of Respondent's refusal to assign work toBierl immediately following the grievance deadlock andthe orders for the new procedures which grew out of hisgrievance, Renew's anger, and his attempt at the hearingto ascribe Respondent's actions to reasons not based onfact, compel the inference that Respondent took the ac-tionwhich it did in retaliation for Bierl's filing thegrievanceRespondent adduced evidence tending to prove thatBier] would not have filed the grievance but for his piqueover being deprived of tractor No. 20. There can be noquestion but that the grievance was a bona fide effort toobtain benefits under the collective contract. The factthat Bierl might have been ready to forego those benefitsso long as he had the satisfaction of driving a tractor heliked would not remove him from the Act's protectionagainst discrimination when loss of that satisfaction madehim decide no longer to forego the benefits to which hethought himself entitled under the contract. The evidencereferred to is therefore immaterial.Renew testified that on July 20 and 21 he merely "laidoff" Bierl, informing him that he intended to use him'DistinguishSpielberg Manufacturing Company,112 NLRB 1080 630DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen business picked up, but that he had to apply throughthe hiring hall. This testimony is not credited. It is con-tradicted by Renew's affidavit and the established factsas to the Union's instructions. Moreover, if Renew hadintended to use Bierl in the future, his handling of Bierl onJuly 20 and 21 would have been different. An employerdiscussingfutureemploymentarrangementswithsomeone he intends to retain as an employee has no needto greet him by ordering him off his property as atrespasser 4 The conclusion that Bierl was definitely ter-minated on July 21 is further supported by MacMaster'ssuggestion to Renew, the plain implications of whichwere not contradicted by Renew, "Well why don't yougive yourman somekind of a pay to compensate himwhile he looks for ajob elsewhere?"It isfound that Respondent failed to assign work toBierl on July 20 and 21, 1966, and thereafter, terminatedhis employment on July 21, 1966, and thereafter failedand refused to reinstate him, because he filed a grievanceunder the collective contract. It is further found that bysuch action Respondent violated Section 8(a)(1) and (3)of the Act.5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYAs it has been found that Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Board issue the Recommended Order set forth belowrequiring Respondent to cease and desist from said unfairlabor practices and to take certain affirmative actionwhich I find will effectuate the policies of the Act.Respondent has established that some months afterBierl's termination it learned that he was not 57 years ofage, as indicated by his employment application, but 65.It claims to have decided at that time, because of the fal-sification, never to use Bierl's services again, therebydischarging him.While I have not credited Renew'stestimony that a decision to "discharge" Bierl was madeat that time, the question does arise of whether themisrepresentation affects Bierl's right of reinstatement.Renew's testimony and Respondent's answer seem toimply the claim that a man of 65 is too old to drive a trac-tor-trailer and that insurance covering him would not beavailable.However, no evidence to that effect was ad-duced. Respondent did not, and under the contract couldnot, have any policy against having drivers of 65 or morein its employ. The undisputed evidence is that Bierl's ser-vices were considered by Respondent to be satisfactory.Whether or not Respondent would have hired him in thefirst place had it known his true age, it definitely would4Parenthetically it is noted that even if Renew had added that Bierl hadto apply for work in the future through the hiring hall, his statement wouldbe interpreted by any employee as a discharge Moreover, until July 21Bierl had an employment status that did not require application throughthe hiring hall for further employment For discriminatory reasonsRespondent terminated that employment relationship on July 21not have terminated him for that reason alone. His allegeddisqualification for employment, therefore,must restupon the bare fact of falsification.Bierl'smisrepresenta-tion of his age was not so heinous an offense as to makehim unfit for employment and thus excuse Respondentfrom effectively remedying its unfair labor practice. It istherefore recommended that Respondent reinstate Bierlto his former or a substantially equivalent position.While Bierl's former position has been found to havebeen that of a nonregular employee without senioritystatus under the contract, the record establishes thatRespondent did give consideration to his actual seniority.The reinstatement shall, therefore, be without prejudiceto his seniority and other rights and privileges. Further-more, the Recommended Order of reinstatement shall notbe deemed to limit any right Bierl might have under thecontract to obtain reclassification to the status of regularemployee.It is also recommended that Respondent make Bierlwhole for any loss ofearningssuffered by reason of thediscrimination against him by payment to him of a sum ofmoney equal to what he would have earned from the dateof the inception of the discrimination against him on July20, 1966, to the date of Respondent's offer of reinstate-ment, less hisnet earningsduring said period. The loss ofearnings shall be computed in accordance with the formu-la stated inF.W. Woolworth Company,',with interestthereon at the rate of 6 percent per annum, to be com-puted in the manner prescribedinIsisPlumbing & Heat-ing Co.7It :s recommended also that Respondent preserve andmake available to the Board, upon request, payroll andother records to facilitate the computation of backpay.Upon the basis of the foregoing facts and of the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Bird Trucking and Cartage Co., Inc.,is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Respondent is, and at all times matenal has been, anemployer within the meaning of Section 2(2) of the Act.3.Local 299, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.4.By discriminatorily refusing to assign work to Con-rad Bierl on July 20 and 21, 1966, and thereafter, and bydiscriminatorily terminating his employment on July 21,1966, and by thereafter failing and refusing to reinstatehim, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.5.By interfenng with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.6.The unfair labor practices described above are un-fair labor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.'Farmers Union Cooperative Marketing Assn ,145 N LRB 1,see alsoRotax Metals, Inc,163 N LRB 72, and -AS Hubbs, dlbla A S HubbsContracting,163 NLRB 29290 N LRB 289138 N LRB 716 BIRD TRUCKING & CARTAGE CO.631RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, and pursuant to Section 10(c) of the National LaborRelationsAct, as amended,Respondent,Bird Truckingand Cartage Co., Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 299, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, by refusing to assign work to em-ployees or by terminating their employment because theyfile grievances with, or under the contract of, such labororganization.(b) In any like or related manner, discriminatingagainst employees in regard to their hire or tenure of em-ployment or any term or condition of employment, or in-terfering with, restraining, or coercing employees in theexercise of their right to self-organization, to bargain col-lectively through representatives of their own choosing,or to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to theextent that such right might be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer Conrad Bierl immediate and full reinstate-ment to his former or a substantially equivalent positionwithout prejudice to his seniority and other rights andprivileges.(b)Make Conrad Bierl whole for any loss of earningshe may have suffered as a result of the discriminationagainst him in the manner described above in section V ofthis Decision, entitled "The Remedy."(c)Notify ConradBierl,ifpresently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all workrecords, social security payment records, timecards, per-sonnel records and reports, sales records, and all otherdata necessary to analyze and compute the backpayrequired by this Order.(e)Post at its office and place of business in Detroit,Michigan, copies of the attached notice marked "Appen-dix."" Copies of said notice, to be furnished by the Re-gional Director for Region 7, after being duly signed byRespondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 7, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.98 In the event that this Recommended Order is adopted by the board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "8 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional DirectorforRegion 7, in writing, within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies cf the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse to assign work to employeesor terminate their employment because they filegrievances with their bargaining representative.WE WILL NOT in any like or related manner dis-criminateagainstemployees or interfere with,restrain, or coerce them in the exercise of their rightto self-organization, to bargain collectively throughrepresentatives of their own choosing, or to engagein other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except tothe extent that such rights might be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment as authorized inSection 8(a)(3) of the Act.WE WILL offer Conrad Bierl immediate and fullreinstatement to his former or a substantiallyequivalent position, without prejudice to seniorityand other rights and privileges previously enjoyed.WE WILL make Conrad Bierl whole for any loss ofearnings he may have suffered as a result of the dis-crimination against him.WE WILL notify Conrad Bierl, if presently servingin the Armed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.BIRD TRUCKING &CARTAGE CO., INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththe Board'sRegionalOffice, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan48226, Telephone 226-3200.